MEMORANDUM **
Armando Nicolas-Marcial appeals from the 57-month sentence imposed following his guilty-plea conviction for being a previously deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, United States v. Covian-Sandoval, 462 F.3d 1090, 1093 (9th Cir.2006), and we affirm.
Nicolas-Marcial contends that the district judge improperly relied upon a prior aggravated felony conviction, which was not admitted during the guilty plea, to enhance his sentence beyond the statutory maximum term under 8 U.S.C. § 1326(a). This contention is foreclosed by our holding in Covian-Sandoval. See id. at 1096-97.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.